Title: To John Adams from Daniel Eldridge Updike, 1 August 1806
From: Updike, Daniel Eldridge
To: Adams, John


                            Honble. Sir,
                            Surveyors Office Port of North Kingston District of Newport–State of Rhode-Island August 1st. 1806—
                        
Yesterday the Schooner Ocean Capt: Richard Barney Arrived at this Port from Barbadoes via Turks Island, in which Vessel came passenger Doctr. John Kean of Philadelphia, late Surgeon of the Ship Leander, formerly commanded by Capt. Lewis of New York, Doctor Kean informs me that on the 20th of last June he left the Son of Collo. Smith of New York on board the Leander with General Miranda at Barbadoes in a good State of Health, and agreable flow of Spirits, and that he had been very well the whole voiage (except at times a little Sea sick)
And that on the afternoon of the same day, about 3 oclock the Leander weighed Anchor in Carlile Bay bound for Trinadad, accompanied by two British Sloops of War, a twenty Gun Brig, and two Schooners Doctr. Kean is of opinion that Genl. Miranda will effect a landing on the Spanish Main.
I beg Honble. Sir your forgiveness for the liberty I have taken in making these communications I was prompt so to do from an Idea that your Solicitude for young Mr. Smith must be great, being informed that he is your Grandson—Doctor Kean left this place to day in a Packet for Newport, in order to procure a passage to New York he told me that Collo. Smith would be one of the first Gentlemen he should wait on after his arrival in New York—
With great respect / I am Honble. Sir, / Your Obedient Servant

Daniel E UpdikeSurveyor of the Customs for the Port of North Kingston& Post Master at Wickford RI
PS Doctor Kean told me that Capt. Lewis left the Leander some days before him with a number of the other officers, I gave him a letter of introduction to the Editor of the Newport Mercury that he might verbally communicate—whatever might be thought proper to be inserted in said Newpaper, which comes from the Press tomorrow—the Doctor Dined with me yesterday spent a considerable part of the day at my House, and conversed freely upon what had happened during his expidition with Miranda, a detail of which would be too tedious to insert in this letter—
with great respect I am your svt



D E U